                               Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 1 of 41
                                                                                                     ..;:·~' ·-. ......... .
                                                                                                     I'

                                                                                                                                   •
                                                                                                                               FILF-
                                                                                  S!"LINE c:,ut:ry   .•
                                  IN THE CIRCUIT COURT OF SALINE COUNTY, ARKANSAS ClrtCUli c~~.,:;~
                                                            CIVIL DIVISION
                                                                                                            2019 r!AY - I PH J: 2t.
               American Tiger Firearms LLC,                                                               BY:~
               Farm Di\•a LLC, and
               First Shot, LLC
               on behalf of themselves and all others similarly situated,                                     PLAINTIFFS



                VS.                               CASE No.\,3l)}-\C\-SOS-~


               Facebook,lnc.and
               Facebook Payments Inc.                                                                     DEFENDANTS

                                                                                         JURY TRIAL DEMANDED

                                                   CLASS ACTION COMPLAINT

                          American Tiger Firearms LLC, Farm Diva LLC, and First Shot: LLC (':Plaintiffs"). on

               behalf of themselves and all others similarly situated, bring this action and demand for jury trial

               against Facebook, Inc. and Facebook Payments, Inc. (collectively, :•Defendant"), and state and

               allege, upon personal knowledge as to themselves and otherwise upon information and belief, as

                follows:

                                                           INTRODUCTION

                           1.      Plaintiffs bring this action on behalf of themselves and other commercial marketers

               in Arkansas who use Defendant's services (the "Class") and who (a) have suffered and continue

               to suffer arbitrary or capricious blocking by Defendant of their advertising on their Facebook Apps:

               and (b) have suffered and continue to suffer as a result of Defendant's pattern and practice of

               favoring large marketers over smaller ones.

                                                    Defendant 's Social Networking Monopoly

                          2.       Defendant 0\.\'11S and controls the world's three largest social-networking sites that




.. _,:_ - ,.... ____ ._. ,.. n
        Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 2 of 41



together boast more than two billion users. Computer software applications have become known

as ==appst and apps are downloaded by those two billion users to their respective mobile devices

and thus become a "social network" that is the most powerful advertising platform in the world

today. More than 1.5 billion people use the Facebook app every day, and more than 2. 7 billion

people use the Defendant's group of apps (which group includes Facebook, lnstagram, WhatsApp,

Facebook Messenger, and Audience Network; collectively, all of these apps are referred to herein

as the ::Facebook Apps''). More than 90% of all mobile device users in the United States access

the Facebook mobile social networking app in a given month, and approximately 60% of all mobile

device users in the United States access each of the DefendanCs "lnstagrwn" and "Facebook

Messenger" social networking apps in a given month. For perspective, while Facebook owns and

controls the top three most-used social networking apps in the United States, the fourth most-used,

Twiner, is only visited by 38% of all mobile app users in the United States in a given month. All

Facebook Apps, as owned and controlled by the Defendant, have the dominant market share of the

social network advertising market, thus constituting the quintessential monopoly as defined in

Arkansas law (See A.C.A. § 4-75-301).

       3.      Acc::ording to the Defendant, almost the entirety of Defendant's revenues come

from the sale of commercial advertising services.                Defendant uses its market dominance to its

great advantage in selling advertising functionality only on Defendant's terms and conditions.

Defendant emphasizes to its customers, the marketers, that by using the Facebook Apps they are

able to target their customers, followers, and prospective customers and followers based upon the

personal data the Defendant acquires about those same commercial users, the commercial users'

networks of customers and followers, and other data Defendant collects from any user of one or

more of the Facebook Apps. In 2018, Facebook received almost $34 billion in advertising revenue



                                                             2

                  r"TV l"V'\l\f''\l'\I\   • • I"\ A ""V'"I
            Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 3 of 41



on a worldwide basis, and for the fourth quarter of 2018 Facebook's revenue grew to nearly $17

billion. By any measure, Defendant's dominance of commercial social networking is increasing.

If Plaintiffs and the Class members wish to advertise on social networking media, there is no

effective alternative to using the Facebook Apps.

                              Marketing Using the Facebook Apps

       4.       Defendant sells special advertising methods, labelled by Defendant as "Business

Tools", to the Plaintiffs and the Class members. Plaintiffs and Class members use the Business

Tools to place ads for their businesses on the Facebook Apps. An example of a Business Tool is

a "boosf', which entails posting on a business's Facebook page, targeting a specific audience, and

paying Defendant a fee to push the posting - or content - to the pages of the targeted audiences.

       5.       Each network created by the work and expense of a commercial marketer such as

the Plaintiffs and the Class members has significant inherent value, not only to the business that

created its network but also to Defendant. Defendant instructs and encourages its customers,

commercial marketers such as the Plaintiffs and the Class members, to build networks of people

who, when using the Facebooks Apps, indicate that they "Like" the advertising and the businesses.

Because of the viral nature of building a social network, a marketer's exposure on the Facebook

Apps grows exponentially; every time someone "Likes" a marketer's page or something on it, that

person exposes the page or the thing on it to all of that person's friends who are also using the

Facebook Apps, and they in tum have the opportunity to expose it to their friends. When people

"Like" a marketer's page or its content, that person's friends will notice, either in advertisements

appearing on their screens when using the Facebook Apps or on the '"News Feedf' they receive

when using the Facebook Apps. Since friends often share common interests, when someone likes

a product or business, that person exposes it to other people who are more likely to have similar



                                                          3


                  r-Tv nnnnrv, -t   -1   n   .11 ,.,,.,
                                      Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 4 of 41



                          preferences than someone picked at random. In this wa)'t a business marketer creates its own

                          network, using the Business Tools to target the people who are most likely to be interested in its

                          business, its services, and its products.

                                    6.       Facebook users who "Like" a marketer's Facebook page receive updates about that

                          page in their News Feeds. In this way, they have the opportunity to stay infonned about a business

                          marketer and can even engage in conversations with that marketer using the Facebook Apps. This

                          builds a customer community around the marketer's page and generates customer loyalty; at the

                         same time the marketer's network becomes accessible to Defendant, which in tum sells access to

                         that network to other marketers, including those who compete with the marketer who built the

                          original network. The proof of a marketer's marketing effectiveness using the Facebook Apps is

                          in the si2e of a marketer's network. People who "Like" a marketer's page and their friends are

                          more likely to visit the marketer's website, visit the marketer's business (in person or virtually),

                         and purchase its products or services. When a person who uses the Facebook Apps "Likes'' a

                          webpage, that person is signing up for a relationship with that marketer.

                                    7.       The size and quality of the social networks established by the respective time,

                         expense, and effort of the Plaintiffs and Class members correlate to a significant portion of the

                          revenue of their respective businesses. Advertising using the Defendant's Business Tools drives

                         sales. As a result, access to the social network created by businesses such as those of the Plaintiffs

                         and Class members becomes increasingly valuable, both to the Plaintiffs and Class members as

                          well as to Defendant.

                                           Defendant's Unlawful Practices and Harm to the Plaintiffs and Class Members

                                    8.       Defendant states on its website that all marketers must comply with its numerous

                          published rules (labelled by Facebook as "Advertising Policies", «commerce Policy",



                                                                           4


~   ... 1; ... ,.,.   r,..., ,... t., "o        rTv nnnnnn -t -t a A'>'>        A ,...f A-I
                        Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 5 of 41



          "Commercial Terms", "Community Standards", and ==Terms of Service"; collectively, the

          ,;Facebook Commercial Policies~'). In reality not all commercial marketers must comply with the

          Facebook Commercial Policies; Defendant does not enforce the Facebook Commercial Policies

          uniformly against all commercial marketers, and Defendant=s lack of uniform enforcement is

          particularly evident as against larger commercial marketers who pay Defendant more than the

          Plaintiffs and Class members pay Defendant.

                   9.       While encouraging the Plaintiffs and Class members to build a social network,

          given the nature of social network advertising and Defendant's thorough knowledge of the

          workings of the networks created on the Facebook Apps, Defendant is actually using the Plaintiffs

          and Class members to grow Defendant's network, which Defendant monetizes by selling access

          to other commercial marketers who compete with the Plaintiffs and Class members.               The

          businesses to which Defendant sells the social networks built by the Plaintiffs and Class members

          are larger and, directly or indirectly, competitors of the Plaintiffs and Class members. When

          Defendant denies, for any reason, access by the Plaintiffs and the Class members to the networks

          they built, but simultaneously sells access to others to those same networks, Defendant is favoring

          larger marketers that pay Defendant more money.

                    l 0.    Although the Plaintiffs and the Class members comply with the Facebook

          Commercial Policies, their advertisements, or even their access to their respective networks, are

          blocked by Defendant. At the same time Defendant allows access the networks built by the

          Plaintiffs and the Class members to larger marketers who are advertising using the Business Tools

          in the same manner. Defendant blocks the content attempted by the Plaintiffs and the Class

          members while simultaneously allowing the larger, favored commercial marketer to post the same

          content. By its conduct Defendant demonstrates that the Facebook Commercial Policies do not



                                                                 5


~-•=-- "'-••-+-I   J\   •      r-Tv nnnnnn -t   -t   n A,.,,.,
                               Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 6 of 41



               apply to the to the larger commercial marketers; for the Plaintiffs and the Class members, either

               Defendant (a) capriciously and arbitrarily applies those policies only to them or (b) intentionally

               holds the larger commercial marketers to a less arduous standard; regardless as to which, the

               negative effects upon the Plaintiffs and the Class members are the same.

                         11.          When Defendant denies, for any reason, access by the Plaintiffs and the Class

               members to the networks they built, Defendant is denying them access to a public utility. If

               Defendant~s denials of service are not arbitrary and capricious, then they are intentional. In either

              case, Defendant's denial of service causes an economic harm to the Plaintiffs and the Class

               members as they are denied access or use of an essential advertising medium in which they have

               previously invested time and money and upon which they have come to rely. It talces thousands

               of Dollars and months, or even years, to develop a large number of"'Likes" and '"Followers" using

               the Facebook Apps; Defendant's denial of access (to the public utility - the Facebook Apps - on

               which the Plaintiffs and Class members rely) economically banns the Plaintiffs and Class members

               in much the same manner as would denial of broadcast radio advertising, telecommunications

              connectivity, electricity, or water by the providers of those public utilities.

                         12.          In first enticing the Plaintiffs and Class members to commence their use of the

               Facebook Apps, Defendant described the Facebooks Apps as a demonstrably and measurably

               effective: ''Get personal with one of the world's biggest communities. Communicate with people

               in familiar ways on Facebook. Whether your business is global or rooted in a local community,

               you can find your customers here.'' (andJ ''Facebook ads work because they're relevant for people.

               and     easy      to     create   and   measure   for   businesses."   (from   Defendant's   homepage,

               https://www.facebook.com/business ). Having no reasonable alternative to doing business with

               Defendant due to the size and ubiquity of the Facebook Apps, the Plaintiffs and the Class members



                                                                  6

:,-._,:_.,... "-· ·-"'. /\ •
                    Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 7 of 41



           then become dependent upon the Facebook Apps and completely at risk for the adverse

           consequences of Defendant's anticompetitive decisions, or whims, to provide or not provide,
                                                                                          7




           access by the Plaintiffs and Class members to their respective networks on the Facebook Apps.

                   13.    Using its near~absolute market dominance, Defendant has assumed a role of

           controlling a material segment of commercial advertising in America, deciding from day-to-day

           which types of businesses can advertise using the Facebook Apps and which cannot. Even among

           competitors within categories of advertising allowed by Defendant, Defendant picks and chooses

           favored customers (often its larger preferred customers) and allows them to continue advertising

           using the Facebook Apps in spite of a supposed categorical ban; at the same time, the Plaintiffs

           and Class members (most often Defendant's smaller customers), which do not have executives

           who have the title ••facebook Advertising Manager" or the like, have their advertising blocked by

           Defendant. Two comparisons illustrate the discriminatory treatment of the Plaintiffs and Class

           members by Defendant:

                         Firsr Comparison: Exhibit A is a listing of ads for concealed carry pennit classes

                         that were attempted by Plaintiff American Tiger Fireanns LLC and blocked by

                         Defendant because the ads, according to Defendant, "might lead to the use of

                         fireanns"; the examples of contemporaneous postings that advertise fireanns and

                         training classes that were posted to Facebook attached at Exhibit 8 were undertaken

                         by marketers such as Hyatt Guns (which advertises itself as America's largest gun

                         store) and four randomly selected manufacturers of fireanns, all of whom are large

                         and well respected in America: Colt, Henry Repeating Anns, Ruger, and

                         Winchester. Beyond the size of Plaintiffs American Tiger Firearms LLC compared

                         to the sizes of the group of advertisers represented in Exhibit B, there are no



                                                      7

~~lino f"'r.1 inn, /\C      r-Tv nnnnnn11a.A'J'J              7 r.f A1
         Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 8 of 41



               material differences in the core businesses of any of them (i.e., they all are engaged

               in the distribution and sale of firearms).

               Second Comparison: Exhibit C is a short compendium of postings attempted by

               Plaintiff Farm Diva LLC that were denied by Defendant (quoting Defendant) "'for

               failure to follow Facebook's Advertising Policies" in that they "promote the sale or

               use of weapons, ammunition ... " ; compare those to the contemporaneous examples

               in Exhibit D from competing marketers named Bullet Designs, Gun Goddess, Jectz

               Bullet Jewelry, High Caliber Creations, and The WelJ Anned Woman LLC; again,

               there are no material differences in the ads of any of these marketers, whose ads

               were allowed by Defendant, and the ads of Plaintiff Fann Diva LLC, whose ads

               were rejected by Defendant.

        14.    Defendant also retroactively blocks previously approved ads, supposedly to

confonn, retroactively, to its then-current position regarding an ad.

        15.    While a specific ad or total access is denied to the Plaintiffs and the Class members,

Defendant nevertheless continues to (a) make the Plaintifrs and Class member's networks

available to their competitors, and (b) use the networking data from the networks built by the

Plaintiffs and the Class members.

        16.    There is no reasonable functional alternative to the Facebook Apps available for

digital social networking advertising for the Plaintiffs and the Class members. The Facebook Apps

are the essential medium for businesses wishing to launch and maintain a social network

advertising program, but the Plaintiffs and the Class members fear Defendanfs regulation of their

advertising, or worse, denial of all access to their accounts on the Facebook Apps. The unlawful

behavior is so common on the part of the Defendant that the tenn "Facebook Jail" has been coined



                                                             8

                  r"TV r,,r,,r,,r,,r,,r,,   • • r,, A r,r,
                                       Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 9 of 41



                      to refer to those marketers who, for whatever reason, have had their content and even their entire

                      pages blocked by Defendant for any period of time.

                                    17.     Accordingly, to give the Plaintiffs and the Class members access to the use of their

                      accounts on the Facebook Apps, the Plaintiffs bring this action against Defendant on behalf of

                      themselves and the proposed Class members requesting (a) declaratory judgment that Defendant

                      is a non-regulated public utility under Arkansas law and as such is not afforded the protections

                      from prosecution as a monopoly that a regulated utility has, (b) declaratory judgment that

                      Defendant is an unlawful monopoly under Arkansas law, (c) the Court to enjoin Defendant to

                      manage the use of the public utility (that is, the Facebook Apps) in a manner consistent with its

                      legal duties as a non-regulated public utility, (d) the Court to enjoin Defendant to conduct itself

                      generally as a public utility in accordance with the duties and obligations of a public utility and

                     specifically not to discriminate in favor of larger commercial marketers against smaller

                     commercial marketers such as the Plaintiffs and the Class members, and (e) the Court to enjoin

                      Defendant from terminating the Plaintiffs' accounts on the Facebook Apps in retaliation for the

                      commencement of this action.

                                                                        THE PARTIES

                                    18.     Plaintiff American Tiger Firearms LLC is a limited liability company organized

                      under the laws of Arkansas and conducting a business under the name of American Tiger Firearms

                     in Pulaski County, Arkansas. Plaintiff American Tiger Firearms LLC operated its business during

                     the relevant time hereto and continues to operate it.

                                    19.     Plaintiff Farm Diva LLC is a limited liability company organized under the laws of

                      Arkansas and conducting a business under the name of Farm Diva in Pulaski County, Arkansas.

                      Plaintiff Farm Diva LLC operated its business during the relevant time hereto and continues to

                     operate it.

                                                                               9

~   .... 1;..,.,... ,..,..,. ...... , 1\0     f"TV   nnnnnn -t -t a   JI">">       Q ,..,F JI-I
         Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 10 of 41



        20.     Plaintiff First Shot LLC is a limited liability company organized under the laws of

Arkansas and conducting a business under the name of First Shot in Saline County, Arkansas.

Plaintiff First Shot LLC operated its business during the relevant time hereto and continues to

operate it.

        21.     Defendant Facebook, Inc. is headquartered at 1601 Willow Rd., Menlo Park,

California 94025, and incorporated under the laws of the State of Delaware but is not registered to

do business in the State of Arkansas. Defendant Facebook Payments Inc. is also headquartered at

601 Willow Rd., Menlo Park, California 94025 and is registered as a Foreign For Profit

Corporation in the State of Arkansas. Upon information and belief, Facebook, Inc., and Facebook

Payments Inc. are affiliates.

                                    .JURISDICTION AND VENUE

        22.     Plaintiffs and all proposed Class members are citizens of the State of Arkansas.

Facebook, Inc., is a social media company and non-regulated public utility doing business in the

State of Arkansas. Facebook Payments: Inc.: has filed as a foreign corporation with the Arkansas

Secretary of State's office and is listed by the Arkansas Secretary of State's office as being in good

standing. At all relevant times hereto, Facebook, Inc., was engaged in the marketing, sale, and

operation of a well-known social media and advenising network in the State of Arkansas known

as and doing business under the names of the Facebook Apps (i.e .. Facebook: lnstagram:

WhatsApp, Facebook Messenger, and Audience Network, among others).

        23.     The damages being claimed by Plaintiffs and the Class, exclusive of attorney's fees

and costs, are below the $5,000,000 federal jurisdictional threshold under the Class Action

Fairness Act.

        24.     Accordingly, this Coun has jurisdiction over the parties and the subject matter of

this action, and venue is proper.

                                                      10

                  r"'TV   nnnnnn •    •n   A l")I")        •n   ,..~   A   •
                              Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 11 of 41



                                             COM.MON FACTUAL ALLEGATIONS

                          25.     The Plaintiffs and the Class members have business marketing accounts with

              Defendant. The Plaintiffs and the Class members use these accounts to advertise their businesses.

                          26.     Defendant derives almost all of its revenue from businesses such as those of the

              Plaintiffs and the Class members. As Defendant Face book, Inc. states in its 2018 Annual Report

              to its stockholders: "We generate substantially all of our revenue from selling advertising

              placements to marketers. Our ads enable marketers to reach people based on a variety of factors

              including age, gender, location, interests, arid behaviors. Marketers purchase ads that can appear

              in multiple places including on Facebook, lnstagram, Messenger, and third-party applications and

              websites." (Facebook, lnstagram, and Facebook Messenger, are applications are owned by

              Defendant and are included within the definition of the Facebook Apps as used in this Complaint.)

                          27.     Defendant offers a variety of methods to advertise on the Facebook Apps, including

              photo ads, video ads, carousel ads, slideshow ads, connection ads, instant experience ads, lead ads

              (lead ads are designed for mobile devices to make it easy for people to give a business their contact

              information without a lot of typing), and other alternatives. Advertising on the Facebook Apps

              uses micro-targeting features, developed and promoted by Defendant, that allow businesses to

              reach an exact target audience based on demographics, location, interests, and even behaviors of

              the customers a business is trying to reach.

                          28.     The network of "followers" created by marketers using the Facebook Apps

              becomes more valuable to a marketer, and to Defendant, over time. When marketers are denied

              access to the networks they built, that constitutes a material interruption in communication with

              that marketer's existing and potential customers. While a marketer's access to the Facebook Apps

              may be interrupted, or denied altogether, intentionally by or at the whim of Defendant, Defendant



                                                                11


~~linn   r-,,..,   1nh., /\   C      r--Tv nnnnnn-1 -t CA'>'>         -1 -1   ,..f A -1
        Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 12 of 41



at all times maintains the network followers created by the marketer and uses that network for its

own purposes, including the sale of access to competitors of the Plaintiffs and the Class members.

        29.     Inherent in any business decision to advertise on the Facebook Apps is the size of

the networks and the technology of the Facebook Apps. More than 2.2 billion people use the

Facebook Apps, and more than 95 percent of young adults on the internet use one of the Facebook

Apps, making the Facebook Apps an essential advertising network for businesses.

       30.     While the marketers set the targets and write the content for their advenising on the

Facebook Apps, Defendant reviews the advenising and from time to time interrupts or blocks the

business's advenisement. Defendant arbitrarily or capriciously, or intentionally, ignores its o·wn

Faccbook Commercial Policies to block advenising attempted by the Plaintiffs and Class members

by enforcing its Facebook Commercial Policies against them but not against its larger customers

(who pa)' Defendant more money).

       31.     Plaintiff American Tiger Fireanns LLC uses the Facebook Apps to advertise its

retail store, merchandise offered, gun safety classes, training classes using a simulated firing range,

and concealed-carry and enhanced concealed-carry pennit classes.                 Plaintiff American Tiger

Fireanns always strictly adhers to the Facebook Commercial Policies; for example, American

Tiger Fireanns never sells firearms on the Facebook Apps because that is prohibited by the

Defendant as a condition of use of the Face book Apps. On the other hand, advenising the existence

of the American Tiger Firearms store, goods the store selJs (including fireanns), and classes taught

at or through the store are allowed by the Facebook Commercial Policies and advertisements of

such are attempted to be placed on the Facebook Apps by American Tiger Firearms. It is of

panicular imponance to note that (a) Plaintiff American Tiger Firearms is licensed by and strictly

adheres to all Federal and State laws applying to it, and (b) the concealed carry classes taught by



                                                        12

                  r"TV   nnnnrv, -t   -t   n   A "l"I        -t "I ,..,t: A -t
                            Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 13 of 41



              or through American Tiger Fireanns are explicitly sanctioned by the State of Arkansas and

              constitute an essential element of the State's permitting program (those courses are taught by State-

              certified instructors and some if not all of the instructors have formerly served or are currently

              serving as law enforcement officers). In contravention of the Facebook Commercial Policies,

              Defendant blocks advertising by Plaintiff American Tiger Firearms on the Facebook Apps. When

              appeals are made, electronically (because no other method of appeal is available), to anonymous

              e-mail addresses within Defendant's company, no relief is given; the only explanation offered is

              an automatically generated statement that the advertising content does not conform to the

              Facebook Commercial Policies, even though the content is identical or nearly identical to (y) what

              had been posted on the Facebook Apps in prior years by this Plaintiff and (z) other ads posted by

              other marketers on the Facebook Apps.                                      Defendant, by blocking Plaintiff American Tiger

              Firearms' advertising on the Facebook Apps, hanns this Plaintiff by impeding this Plaintiff's sales.

                          32.      Plaintiff Farm Diva LLC uses the Facebook Apps to advertise its merchandise.

              Plaintiff Farm Diva LLC designs, creates, and offers for sale jewelry made of metal from

              ammunition casings. A shell casing is a component of ammunition that is made of metal, a

              combination of metal and plastic, or a combination of metal and paper. The casing by itself is

              inert; other components such as gunpowder, wadding, one or more projectiles, and oftentimes a

              primer must be added to make the casing into ammunition that can be used in a firearm. The metal

              component of the ammunition is often made of brass, but it can be made of other metals. Spent

              ammunition casings are left over from any kind of ammunition that is fired from a pistol, rifle, or

              shotgun. Plaintiff Farm Diva uses spent ammunition casings to fashion jewelry such as earrings,

              bracelets, and necklaces, which this Plaintiff then advertises using the Facebook Apps. Defendant

              blocks this Plaintifrs advertisements of jewelry while neither the jewelry nor the advertising



                                                                                        13


:"'-•=-- ~-- ,_ . . . ,   I\ 0     r" TV   f"\f"\f"\f"\f"\f"\   -I -I   n   JI "'l"'I
         Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 14 of 41



thereof are prohibited by the Facebook Commercial Policies. Defendant blocks Plaintiff Farm

Diva's access to the Facebook Apps, advising this Plaintiff in an auto-generated message that the

proposed uses of the Business Tools are not allowed because they could encourage the purchase

or use of guns. Defendant, by blocking Plaintiff Farm Diva's advertising on the Facebook Apps,

harms this Plaintiff by impeding this Plaintiff's sales.

        33.    Plaintiff First Shot LLC uses the Facebook Apps to advertise its retail store and the

merchandise and services offered there: gun safety classes: training classes, and concealed-carry

and enhanced concealed-carry permit classes. Plaintiff First Shot always strictly adhers to the

Facebook Commercial Policies; for example, First Shot has never sold firearms on the Facebook

Apps because 1ha1 is prohibited by the Defendan1 as a condi1ion of use of the Facebook Apps and

so stated in the Facebook Commercial Policies. On the other hand, advertising the existence of

the First Shot store, goods the store sells (including firearms), and classes taught at or through the

store are allowed by the Facebook Commercial Policies. It is of particular importance to note that

(a) Plaintiff First Shot is licensed by and strictly adheres to all Federal and State laws applying to

it, and (b) the concealed carry classes taught by or through First Shot are explicitly sanctioned by

the State of Arkansas and constitute an essential element of the State's permitting program (those

courses are taught by State-certified instructors and some if not all of the instructors have formerly

served or are currently serving as law enforcement officers). In contravention of the Facebook

Commercial Policies, Defendant blocks advertising by Plaintiff First Shot on the Facebook Apps.

When appeals are made, electronically (because no other method of appeal is available): to

anonymous e-mail addresses within Defendant's company, no relief is given; the only explanation

offered is an automatically generated statement that the advertising content does not conform to

the Facebook Commercial Policies, even though the content is identical or nearly identical to (y)



                                                          14


                  r"'TV   nnnnnn -t   -t   n   A '")I")        -t " -~ "-t
                           Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 15 of 41



            what had been posted on the Facebook Apps in prior years by this Plaintiff and (z) other ads posted

            by other marketers on the Facebook Apps. These denials of service became the subject of inquiry

            by a local television station in response to complaints by another Arkansas gun retailer (and Class

            member), and in 2017 the following was reported by Little Rock television station KTHV: "We

            reached out to Facebook. They tell us that when posts are flagged, it is directed to their Community

            Operations Team. That team reviews those reports conrinuous)y. Facebook admitted to us they

            were wrong, saying: "We're very sorry about this mistake. The posts were removed in error. We

            restored them as soon as we were able to investigate. Our team processes millions of reports each

            week, and we sometimes get things wrong." Since the local television station intervened on behalf

            of Plaintiff First Shot, this Plaintiffs use of the Facebook Apps still meets with intermittent albeit

            continuing interference, particularly with reference to its offering of concealed carry classes. This

            Plaintiff has been placed in ::Facebook Jail" three times, once for posting a letter to the White

            House that complained about Defendant's business practices. Defendant, by blocking Plaintiff

            First Shot's advertising on the Facebook Apps, harms this Plaintiff by impeding this Plaintiff's

            sales.

                       34.      While Defendant denies the Plaintiffs and Class members access to their respective

            networks on the Facebook Apps, Defendant does not interrupt access to the same services to

            Defendant's accounts which compete with the Plaintiffs and Class members.                many of the

            competing marketers whose advertising is allowed by Defendant are larger than the Plaintiffs and

            Class members. Visitors to, people who '"Like," and "Followers" of the Plaintiffs and Class

            members whose advertising or pages are blocked by Defendant see links to competitors of the

            Plaintiffs and Class members as a result of Defendant's appropriation and use of the networks built




                                                            15


"-•=-- ,..._, ,_._.   I\   n                                        .. ,...   _,c ....
                            Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 16 of 41



             by the Plaintiffs and Class members. Defendant thus diverts customers or potential customers of

             the Plaintiffs and Class members lo their (most often larger) competitors.

                                                     CLASS ALLEGATIONS

                        35.      Plaintiffs bring this action on behalf of themselves and all others similarly situated

             pursuant to Arkansas Rule of Civil Procedure 23.                This action satisfies the numerosity,

             commonality, typicality, adequacy, predominance, and superiority requirements of Rule 23(a) and

             (b).

                        36.      The proposed Class is defined as: All Arkansas residents who have commercial or

             business accounts with Defendant who are subject to having their advertising efforts interrupted

             by Defendant due to Defendant's intentional selective enforcement or erroneous, inconsistent, and

             capricious application of the Facebook Commercial Policies.

                        37.      Plaintiffs reserve the right to modify or amend the definition of the proposed Class

             before the Court determines whether certification is appropriate.

                        38.      Excluded from the Class are Defendant, and Defendant's parents, subsidiaries,

             affiliates, officers and directors, any entity in which any defendant has a controlling interest, all

             customers who make a timely election to be excluded, governmental entities, and all judges

             assigned to hear any aspect of this litigation, as well as their immediate family members, and

             members of the staffs of the judges to whom this case should be assigned.

                        39.     The members of the Class are so numerous that joinder is impractical. While the

             exact number of members of the Class cannot be determined without discovery, Plaintiffs believe

             that the Class consists of at least hundreds of members, the identity of whom, upon information

             and belief, can be readily determined upon review of records maintained by Defendant.

                       40.      The claims of the representative Plaintiffs are typical of the claims of the Class in

             that the representative Plaintiffs, like all members of the Class, have had their advertising blocked

                                                              16


'-•=- - ,.. __ ·-'-.   I\   n
                        Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 17 of 41



             by Defendant in derogation of the Facebook Commercial Policies. As such, the factual basis of

              Defendant's misconduct is common to all members of the Class, and represents a common thread

             of bad faith, unfair and/or unconscionable conduct resulting in injury to all members of the Class

             and potential injury to all members of the Class.

                       41.    There are numerous questions of law and fact common to the Class and those

             common questions predominate over any questions affecting only individual Class members.

                       42.    The predominating common questions of law and fact include:

                              a.     Whether and under what conditions or circumstances Defendant, as a

             general policy and business practice, arbitrarily or capriciously blocks or otherwise prevents

             commercial advertising on the Facebook Apps;

                              b.     Whether Defendant, as a general policy and business practice, allows its

             employees to block or otherwise prevent commercial advertising or cause it to be blocked (for

             example, through the design of algorithms or other code) based upon personal preferences,

             individual employee or companywide prejudices, or other criteria not set forth in the Facebook

             Commercial Policies;

                              c.     Whether Defendant's actions or omissions thereby deprived the Class of the

             advertising benefits for which they paid and to which they were entitled, thus constituting unjust

             enrichment;

                              d.     Whether Defendant's actions or omissions prior to the sale of its Business

             Tools, and prior to the construction by the Plaintiffs and the Class members of their respective

             networks, constituted constructive fraud;




                                                         17

.,._,; __ ,... ____ .__ /\n
                                                                 -t"'7 - ~ A-t
         Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 18 of 41



               e.      Whether Defendant allows larger, or favored, marketers to use the Face book

Apps while blocking or otherwise preventing commercial advertising using the Facebook Apps by

competitors of the larger, or favored, marketer;

               f.      Whether Defendant is a business or service engaged in regularly supplying

the public with a service of public consequence; and

               g.      Whether Defendant, as a non-regulated public utility under Arkansas law,

is subject to prosecution under Arkansas Code Annotated§ 4-75-301 et seq. as a umonopoly".

        43.    Other questions of law and fact common to the Class include:

               a.     The proper method or methods by which to measure damages;

               b.     The declaratory and injunctive relief to which the Class is entitled;

               c.      Declaratory judgment as to the status of Defendant as a non-regulated public

utility; and

               d.     Declaratory judgment as to the potential for prosecution of Defendant as an

unlawful monopoly.

        44.    Plaintiffs' claims are typical of the claims of other members of the Class, in that

they arise out of the same actions by Defendant, namely Defendant's sale of commercial

advertising to the Plaintiffs and Defendant's blocking of those ads. Plaintiffs have suffered the

harm alleged and have no interests antagonistic to the interests of any other member of the Class.

        45.    Plaintiffs are committed to the vigorous prosecution of this action and have retained

competent counsel experienced in the prosecution of class actions and, in particular, class actions

on behalf of businesses and other persons against Defendant and other similar enterprises.

Accordingly, Plaintiffs are adequate representatives and will fairly and adequately protect the

interests of the members of the Class.



                                            18

                                                    -10   -S: A-I
                             Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 19 of 41



                         46.      A class action is superior to other available methods for the fair and efficient

             adjudication of this controversy. Since the amount of each individual Class member's claim is

             small relative to the complexity of the litigation, and due to the financial resources of Defendant,

             no Class member could afford to seek legal redress individually for the claims alleged herein.

             Therefore, absent a class action, the members of the Class will continue to suffer losses and

             Defednant's misconduct will proceed without remedy.

                         47.      Even if members of the Class themselves could afford such individual litigation,

             the court system could not. Given the complex legal and factual issues involved, individualized

             litigation would significantly increase the delay and expense to all panies and to the Coun.

             Individualized litigation would also create the potential for inconsistent or contradictory rulings.

             By contrast, a class action presents far fewer management difficulties, allows claims to be heard

             which might otherwise go unheard because of the relative expense of bringing individual lawsuits,

             and provides the benefits of adjudication, economies of scale and comprehensive supervision by a

             single coun.

                                                   FIRST CLAIM FOR RELIEF
               Declaratory Judgment that Defendant is a Non-Regulated Public Utility Under Arkansas
                       Law and Has Acted Contran· to the Rules That Go,·ern a Public Utilit\'

                         59.      Plaintiffs repeat and reallege the above paragraphs as if set fonh herein.

                         60.      The Arkansas Supreme Court has defined a public utility as follows: :;A public

             utility is generally defined as a business or service which is engaged in regularly supplying the

             public with some commodity or service of public consequence, such as electricity, gas, water,

             transportation, telephone or telegraph service." Arkansas Charcoal Co. v. Arkansas Public Service

             Corn., 299 Ark. 359 (1989).




                                                               19

"'-•=-- ,... ____ ._.   I\   n                                         -tr'\   -I:.   A-t
                                     Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 20 of 41



                                   61.      Defendant is a non-regulated public utility in that (a) Defendant conducts a business

                  that is engaged in regularly supplying the public with a service of public consequence, and (b)

                  Defendant has as one of its determinative characteristics service to, or readiness to serve, an

                  indefinite public or a portion of the public.

                                  62.       Plaintiffs and the Class members are dependent upon Defendant to allow them

                  access to the social networks they have developed on the Facebook Apps to the same extent that

                  they are dependent upon their other public utilities to continue supplying them with access to

                  broadcast radio advertising, telecommunications connectivity, electricity, or water.

                                  63.       As defined in A.C.A. § 23-1-101 (9) (A), a "public utility ... includes persons and

                  corporations ... owning or operating in this state equipment or facilities for ... (iii) Conveying or

                  transmitting messages or communications by telephone or telegraph where such service is offered

                  to the public for compensation .... " But for the lack of an Arkansas statute specifically addressing

                  the digital social network utility, Defendant would be a public utility subject to regulation by the

                  Arkansas Public Service Commission. Thus Defendant is a non-regulated public utility.

                                  64.       Under the General Service Rules of the Arkansas Public Service Commission,

                  revised December 8, 2015, effective February 19, 2016, certain requirements are imposed upon

                  public utilities for the public good, including (a) a duty not to retaliate against any new or existing

                  customer for exercising a right or enforcing an obligation created by any Commission Rule or for

                  acting within the law, and (b) a duty not to suspend service of an existing customer except for very

                  specific reasons enumerated under the General Service Rules.

                                  65.       Defendant's arbitrary or capricious - or intentional - suspensions of service to the

                  Plaintiffs and the Class members constitute breaches of the duties and obligations owed by

                  Defendant, as a non-regulated public utility, to Plaintiffs and the Class members. Defendant's



                                                                         20

' - I:·- -   " ' - .. ·-   .L •   I\ r-'\
        Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 21 of 41



threats, based upon its past conduct, to the Plaintiffs and Class members to suspend or permanently

block their access to their respective social networks: also constitute breaches of the duties and

obligations owed by Defendant, as a non-regulated public utility, to Plaintiffs and the Class

members.

       66.     As a non-regulated public utility Defendant should be enjoined to conduct its

operations with due and requisite regard for the good of the public.

                               SECOND CLAIM FOR RELIEF
  Declaratorv Judgment that Defendant is an Unlawful Monopoly Under Arkansas Law

       67.     Plaintiffs repeat and reallege the above paragraphs as if set forth herein.

       68.     Much as the case with any other public utility, Defendant offers for sale an

infrastructural necessity for businesses where the supply conditions are such that a business may

not be provided with the same or equivalent service at reasonable prices because of the monopoly

Defendant now possesses. A business's only negotiating leverage against Defendant is the amount

ofrevenue that business represents to Defendant; if a business is a large customer, it has leverage,

and its access to the Facebook Apps is not blocked by Defendant.

       69.     While Defendant is a public utility, it is not regulated by the Arkansas Public

Service Commission and therefore does not have the legal protections from the application of

antitrust laws nonnally afforded a regulated monopoly.

       70.     Defendant states that it had :=2.27 billion monthly active users on Defendant as of

September 30, 20 l 8'' ( https://newsroom.tb.com/company-info/ ). For 2017 there were over 312

million internet users living in the United State of America, and over 240 million were subscribers

to the Facebook Apps. Within Arkansas there are over 1.9 million internet users, of whom I .4

million use the Facebook Apps.




                                            21


                                                     "'-I -~   A -4
                   Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 22 of 41



                   1 I.    As a monopoly, the Defendant exists in violation of Arkansas Jaw: '"A monopoly,

           as defined in § 4-75-301, is declared to be unlawful and against public policy, and any and all

           persons, firms, corporations, or association of persons engaged therein shall be deemed and

           adjudged to be guilty of a conspiracy to defraud .... " (A.C.A. § 4-75-301 ). Defendant should

           therefore be declared to be a monopoly that is unlawful, existing and acting against public policy,

           and guilty of a conspiracy to defraud.

                   72.    As a monopoly, Defendant should not be allowed to conduct its operations without

           regard to the economic harm it causes for its customers. By unlawfully picking and choosing

           larger winners and smaller losers in the access to the social networks each business has created on

           the Facebook Apps, Defendant is conducting itself as the prototypical monopolist for which

           antitrust laws were originally conceived.

                                                PRAYER FOR RELIEF

                   WHEREFORE, Plaintiffs, on behalf of themselves, the Class members, and others

           similarly situated, respectfully request that this Court:

                   1.      Determine that this action may be maintained as a class action under Rule 23 of the

           Arkansas Rules of Civil Procedure, that Plaintiffs are proper class representatives, and that their

           counsel are appointed Class Counsel;

                   2.      Enter a declaratory judgment that Defendant is a non-regulated public utility;

                   3.      Enter a declaratory judgment that Defendant is a monopoly in violation of A.C.A.

           § 4-75-301 er seq.;

                  4.       Enjoin Defendant to conduct itself generally as a public utility in accordance with

           the duties and obligations of a public utility and specifically not to discriminate in favor of larger

           commercial marketers against smaller commercial marketers such as the Plaintiffs and the Class

           members;

                                                         22

"'-•=--,... ____ .__An
                           Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 23 of 41



                         5.        Enjoin Defendant to act in a manner consistent with its status as a non-regulated

           public utility with respect to the Class members and not in an arbitrary or capricious manner with

           respect to use of the Business Tools or access to the Facebook Apps by Plaintiffs or the Class

           members;

                         6.        Enjoin Defendant from retaliation against Plaintiffs for bringing this Action;

                         7.        Award costs and reasonable attorneys' fees pursuant to applicable law; and

                         8.        A\\•tu-d such other relief as this Court deems just and proper.

                                                            JURY DEMAND

                         Plaintiffs and the Class hereby request a trial by jury.




                                                          Dated: April_, 2019

                                                          Respectfully submitted,

                                                          William P. Creasman (ABN 92043)
                                                          David Slade (ABN 20130143)
                                                          CARNEY BATES & PULLIAM, PLLC
                                                          5 19 W. 7lh St.
                                                          Little Rock, AR 72201
                                                          Tel: (501) 312-8500
                                                          Fax: (501) 312-8505



                                                          BY:
                                                                  WILLIAM P. CREASMAN
                                                                  Of Counsel



                                                          By:            ;;J h_)
                                                                  DAVIDSLADE           ~




                                                                 23


"-•=-- ,-.._.   ,_1,.,   I\ r""I
Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 24 of 41




                        EXHIBIT A




       r - T V f'V'\l"\l"\f'V'\   • • I'\ A '"V''\
               Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 25 of 41



       I   American Tiger Firearms                                                                                         6' &,yin      Home

Page       Ad Center ,         lnbox         Events      NOliflcallon• ,         lnalghta       More•                                                                        Help •




                                .. Fcllow11ii- - - - - . - . - - - - - - · - - -
                                Rocent Promotion• on American Tigar Flreanns
                                                                                                                                   .------- -- - - ---1Create New Promollon
                                AlltllAltlJ 11 reported In 1111 time zone ct 'JfU Id _ , L

                                n~                Booatad Poat                                                                                             S0.00
                                1ICAL.
                                ::,,1811 ~ ror ~ 1Monsay aeoocenira...                                                                                     5pen1a1seo.ao
                                                  Pramolllcl lly Btyan Ham on Nov 111, 2018

                           i
                                :_
                                   PagtPre~
                                              c
                                                                                                                                                           L ~RaUb 7
                           r--Aclion1 on Page
                              ~ Event Promotion                                                                                                            S0.00
                                ~                 AlnlClclsl Tlglf Fn.ms                                                                                   SpenlOfSB0.00
                                ~                 Saluraay, June 2, 201hl 7;20 AM
                                     --      _.   PromollClllylltyanHeanonMayll,2018
                                                                                                                                                           ~-~Raub -1 ,
                           L~e,°'___Nal
                                    __~ __
                                         ,_ _ - - - - - - - -                                         -
                                                                                                          -     --   ---·- - - ------                               ·----
                          :a
                          I ~ Boosted Post                                                                                                                 S0.00
                                                  wen lUl!lklg wun Americlln Tiglt Fnanns L                                                                Spenlof Sl0.00
                                                  PromollCI by a,y., Hean on '°fK il. 2018
                                                  Nol-'f!IIIOWd                                                                                            [vi;., RISUIII      I
                           ~MNUQa--------------
                                                  Boostecl Pott                                                                                            S0.00
                                                  Here'I Oii' CS- for U,,. ConotllOl:I -
                                                                                       Emlnc...                                                            Spant ot seo.00
                                                  PnffllleC lly 8lyan Ham on A'6 4, 201 B
                                                  Not~                                                                                                     ~~iI
                          ------------------                                                                   ·-·----- - - - -------------1
                                                                                                                                                                                   I
                          I~
                           ~--- ...
                          I ~
                                                  Event Promotion
                                                  Al1t8nSeS QOl'ICaMd c:,,ry dau
                                                  Saturday, Ftl:II\Jaly 24, 2018, 7:20AM • 5:00 PM
                                                                                                              3,786
                                                                                                              PtopleRll8dled
                                                                                                                                    64
                                                                                                                                    E'IWII Responses
                                                                                                                                                           $62.00
                                                                                                                                                           Spen1 ol 562.00
                                                                                                                                                                                   I
                                                  PnlmOleCI 11J Bryan Hean on Fen 2, 20111
                                                  Not ApprVved
                                                                                                                                                           ~-7

                          ·~
                                __
                                ~.,.
                                                  Event Promotion
                                                  AlllanlellCGflolalldc.Ty o.s.
                                                  Saturday,~ 27, 2018. 7:20 AM• 5 00 PM
                                                  PromollCI Dr a,y., Hean on .ran !I, 2018
                                                  Not~
                                                                                                              3,900
                                                                                                              P80l)leRucllad
                                                                                                                                    76
                                                                                                                                    E"9111 Responses
                                                                                                                                                           $50.00
                                                                                                                                                           Spenl of $50.00

                                                                                                                                                           [ Vl.;-~~-7
                           l
                          r--·-----------
                           ·~                     Event Promotion
                                                  Al1<lt1sas c:anc:ulld CltlY dau 121311/17
                                                                                                              2,090
                                                                                                              Peoi-Reacliell
                                                                                                                                                           $30.00
                                                                                                                                                           $penl ol $30.00

                            ~
                          I-.--...,,..
                                                  Sawrdly, OeeanlJet 30, 2017 .. 7;30 AM
                                                  PromcllllO 11y Bryan tteim on Dec 13, 2017                                                               r-.,..._~~ J
                                                  Na1Appr0W90
                                                                                                                                                                                   I


                          '""    -       -   ---- ----                                                                             . -- ·---·- ---- - --·- j
                                                                   Looklnu    '°'   all promotion• lot your 11d 11000unt? Go ID Ads Manager

                                                                                                          - - -------- ----------
l'acallao, O 2018
En;fllll(US) Eepeflal F~CFIWIOt) tt(Ml ..,.,., Parluguh(lnsl) ,......, e!~ot Otu1Kl1 $:;ft 8:qj                                0



                                                                                                                                     Clllll(CI
                    Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 26 of 41




                                    EXHIBITB




~-•=--   "-••-L•   l\r....                           "'-" -.t:   A_.
                               Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 27 of 41



I (6) Factbao1c                        )C   +
   • 0            I hnps//W\'AY,faceboalc.com
JAppl    N   TIie Wal Stlfft .l=,,r_    PU PU= C;ntinuing teg..   ~- Homt • S.ipremt C.,      (t Lws Adval'Cc !' Ho..    W \'.,tipcdi•    •    FOIA lil,i•ry • Offic..   a   ~ n Sanity Onl..




                                                                                                                                                               Q '
                                                                           ;l   Wllbm Creasman
                                                                                                                 ~ Pholcw\'ldto          a    TICI Fllendl        €) f..anatACltf •••
                                                                           8B NawsFeecl
                                                                           @Messenger
                                                                           ~Watch                        0

                                                                                                                           HyattGuns
                                                                           Eaplofe                               •
                                                                                                                           52mins·0
                                                                           p    Pages
                                                                           @Groupa
                                                                           (ffl Events
                                                                           8    Fundtalsars
                                                                           ® Movies
                                                                            •   SaeMore••

                                                                           Creal8
                                                                           Ad Paga Group Evant
                                                                           FundralHf




                                                                                                                  '10,390 Views
                                                                                                                     Wide Open Spaces
                                                                                                                     ~7al3:15PM·0
                                                                                                                     We WOUid IOVa IO open UD 11115 diseuSSlon, and see wt1a1 our s,,o,ISmtn and
                                                                                                                     wwnen llllnk! IIIIOS11tNl.fV'211N036h

                                                                                                                                                                                1 Comment 1 I
                          Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 28 of 41



J 0) Fectboot                    )C   +
  •     C       8 https://www.faceboalc.com
IApps   N   TheWIIIS:rHiJ:,ur_    PU PltC=iinuingleg...   a!t,   Hom••Sup,9rneC-       (0   lt11:$Advtnc•tHa...   W ~kipftlia    •    FOIA!Jbmy-otric-   II   Morg111SianleyO


                                                                    [j)I sean:n
                                                                                                                             ~       J'         I
                                                                     ; ; Wllllam Creasman                                                  2 Pliol1is
                                                                                                                                                I
                                                                                                           ~Coll
                                                                                                   0
                                                                                                           \iif;ll5m·0
                                                                                                           In tne new n1stanca1 crune 111m. The Hlgnwaymen, the main Chara
                                                                     Exploni                               (Woody HanelSOn & Kevin eostner) bOlh carry 5 314• Darrel, .45 c
                                                                     p   Pages                             Slngle Action Anny revolvers as their sidearms. #MovleMonday
                                                                                                           http://btl.ly12UVUFyn
                                                                     @Gcaups
                                                                     ~ Events
                                                                     @   Fundralserl

                                                                     ® Movies
                                                                      • SeeMora,_
                                                                     Craala
                                                                     Ad · Page · Group · Event ·
                                                                     fundralser




                                                                                                                                                          156 Comments 91

                                                                                                                    r£,   Like            0   Comment
                               Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 29 of 41



rJ   (E) Faceboolc                      )C   +
; • C                i https-lfwww.facebcmk.com
! .\pps     '"' The \\'a!1 Stmt lour-    PU PlH :wiruing leg.y   8, Horne • Suprtrnt: C-   •   l ~ AdvlftCe !:· H~   W Wi~           QD FOi.\ libtary • Qff",c_   •   Morgsn l


                                                                          [1lJ Searth                                                                   0. J
                                                                                                                       o•   t                               ucrnowww
                                                                           n Wl1llam Creasman
                                                                          !il News Feed               ...   'YWll1 sae!ng posts tom Hanry RoPN1fncl Anns lllsl.

                                                                          €) Messenger
                                                                                                              ~ Henry Repeating Arms a11ded an event
                                                                          (21Watch                     0
                                                                                                              \1J1 t8tn·0
                                                                          Eaplore                             Join US 11 lhe 2019 NRA Annual Meeting and EJlhlbltsl W
                                                                          p    Pages                          Ulis wlD be our biggesl year yet. we'1I be unvellng a very :
                                                                                                              release. dlsptaytng over 50 flreanns, and hOStlng a hUge t
                                                                          @Groups                              us. you won't -want IO inss n.
                                                                          ~ Evanl!I                           stop by bOoth #4608 10 hanclle tl'le Henry you\te had you:
                                                                                                              the Henry team, and shake hands wlh Mt.IA Supe151ar. C
                                                                          ® Fundralsars                       "'CoWboy" Cerrone from 10:00 AM to Neon on the 27th.
                                                                          ®Movies                              We're also proud to sponsor the NRA Foundation Nation.
                                                                           • SaaMora...
                                                                          Create
                                                                          Ad • Page • Group · Event
                                                                          Funclralser




                                                                                                               Henry at the 2019 NRA Annual Meeting
                                                                                                               Henry Repeating Arms • Bayonne, NJ

                                                                                                                 FRl,APR26
                                                                                                                 8:00 AM - 5:00 PM
                                                                                                                                                           I • Interested I
                                                                                                               0082
I   4!5/2019
                        Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Facebook
                                                                           Page 30 of 41




                                                                                                    c(,t)i   Rugor
                                                                                                    ~        Like This Page . Ap


                         AllPR0CeDS      USA SHOOTING TEAM . ,                                  Up for auction today begi
                                                                                                Mark I Target Model Piste
                                                                                                100% of the proceeds fro
                                                                                                GunBmker.com #auction:
                                                                                                Shooting - National Gove
                                                                                                Shooting Sports
                                                                                                For more Info & to place i
                                                                                                https:l/bil.ly/2HTQYIN




                                                                                                              433

                                                                                                             Like                 C,


                                                                                                Most Relevant


                                                                                                •            Nlkolas Koloczek
                                                                                                             was made in the ea
                                                                                                                    -     -   -

                                                                                                (!1) ( Writo a commont. ..
                                                                                                         Prou Entor ro pNI.




    https://www. facebook.comlRuger/photos/a.1605832673394 70/2272711466126629ntype=3&theater
                                                                                 I,
                                                                 X    -    I
                                                                      0
                                                                     ..
                                                                 D
                                                                      a
                                                                           j
                                                                           JIt
                                                                           j
                                                                           •
                                                                           J
                                                                           }
Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 31 of 41




                                                                           ,;
                                                                                      •
                                                                           f•
                                                                           t •
                                                                           D
                                                                           ! •    4
                                                                           i
                                                                           I
                                                                           • I
                                                                           iI,    B
                                                                           l£
                                                                           .
                                                                           ~
                                                                           I.,
                                                                           '•
                                                                                  Cl
                                                                           i
                                                                           !
                                                                           •
                                                                           J
                                                                           Ij
                                                                           0
                                                                           f
                                                                           IJ
                                                                           i
                                                                           I
                                                                           ~
                                                                           •
                                                                           f                                                   I~
                                                                           f,                                                  I
                                                                                                                               '
                                                                 . I
                                                                 ·n
                                                                 +.   It
                                                                                                                               :1
                                                                                                                               11
                                                                      • J  ,.                                                  1J
                                                                                                                                   l
                                                                 1    C)   I
                                                                                                                               I ..
                                                                                                                               'O
                                                                 ! ... J
                                                                 Ii ,I, Iii
                                                                                                                               II
                                                                                          ,...TV nnnrVV'\   • • r'\A,..,,..,
                                                                 . au
                                                                   a
                                                                    •
                                                                        1
                                                                        ,.
                                                                        !
                                                                        It
                                                                        .j
                                                                        J
                                                                        .,}
Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 32 of 41




                                                                                                                 :,;! II I J.
                                                                                                                 ~       I
                                                                                                                         •
                                                                                                                         hI
                                                                                                                  .II~   fl
                                                                                                                              0
                                                                                                                              !
                                                                                                                I h 11 •      <a
                                                                                                                ~Uh
                                                                                                                ~-0
                                                                                                                       o
                                                                                                                                   0
                                                                                                                                   :1
                                                                                                                                   .8
                                                                                                                                   ·i
                                                                                                                                    !
                                                                                                                                   0
                                                                                                                                   II
                                                                              r"TV   nnnnnn -t -t n   A,-,,-,
Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 33 of 41




                    EXHIBITC




       r-Tv nnnnnn -t -1 o ..11 ,,,,
                         Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 34 of 41

                                            -- -· - ----------
     7. Weapons, Ammunition, or Explosives
     Palley
     Ads musi: IIOI oramcite the ale or use at wai,ons, emmuritlan, or
     exploshln. This lncludet adl tar ~ modi!lcallon - 1 e s .
     lumpln
       • Blog, or grDUPS connecting oeop!e with WOICIGl'-r.sr.ad
         lntaratl,. a Ion; U Ult MMC41 doesn'l lead lO the Die of
           111. . . praductl
       o Safaty cauna tor firHrm training or llc:ema, and boalia Ind
         llid• cn aboc4 r11urm UIIIY
       o Plastic: guns, sword• 111d 10Y WffPCIIIS
       O Mauntad llashl;flts lot lirurma lmUst Al ad •udlenc:e
         minimum ap ID 18 ,an old         or-,
       O Scapn and ilfgtlt, !or lltHfflll Cmust N1 • d aud!ence mlnmun
         • lie ID \8 yan old or-,
       0 Huntrno. tell-defanM, end       ma,..,
                                             dDIHng end 91" llldl as
         shoolltlg urg,a~ and clay thrllwarl (n:u&I Mt 8d IUdlence
         mitllmun age co ta YNn o1o or owerJ
       o Hols:ln and b• I: •cc-in !must sat Id audience mkllmur.l
         • ge to ta yun Old or ower1
       o Gun sr.u, ffllMl1S (ltldudfne blDOCIII, gun cna, end slings
         [must Mt ad • udlence m!nknum age to tS yan Gld or-,
       o   Equlclmant and prot9Cthe dclUq (ird,dlrlg ftSUJ (must At
           ad audlenc• mlnltmlffl age to t8 ,,__ old or_,
       o Palni, coa11ngs or wraps lar    waoons a n d ~ (muSt At
         ad audience minimum age ID 18 , - - aid or ovar1
       o Flni1rms, lndldln; firearms parts, arrvnunilial\, o•lntbal guns
         andbbguna
       o Firearm sllenc1r1 or uqnuors
       0 WUSICIIIS of M'I    tlnd, lndudlng pegpar llll'ay, nort<UINfy
           ltnMtl/bf• dllSJapaara. taHfl, nundlucb, batans, or welPCIIIS
           ln:• noed tor 14111-detltlH
       0 Firewa,u and Ul)IOSMI
       O Adi promoting tho brandlallfng Of rir-ffll




              o--•--
              ,.____     _______    _                 __.,,,_,_ ______ _,.. __ _
                                                                                                           •


e -·.....,_-~•• ----------------
                ___________
vi--




                ________
                ______________
                       __________                  a .. -
                                                      _......,.
                                                                                           .,        .,.

                __________
              - _ ..lano-..-
                    ell.......,,.. .. ,.,
              l'llgl. IIUlil
                                _____ ...            .....,                                  ,...
                ......
              ~l'llllda.
                                                              .., ..,..                    ._.,.,..,_,
~
"="-.--2....,__
    S-fl0-
                -----
                  --
  -...----,l·I0-... 1111
@na111 ... t0r111ar.

@'IIU-llllllgl111orftllll-11Q.OOUIO



0   -~
                                                                                       ---


                                                                                       2



                                     f" TV        nnrvv,n -t       -t t'\ A l"')I"')
                         Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 35 of 41

V!Nllwull9D•-1--




@-......--.... ,. .........
     ...
     lacallln,111111-1 . . . ..
             ,.,.__,,
c:,,.......... u.,.
                                                111,




@ '--'IIIIIIOIIMrlllll•-IIO.OCIUIO
e :-......,.--=--•uu•-

....... D•-·--
0    ... -



                                                         aSALEM.ERTa    --llnllllh-•'111.-
                                                                                            --- -
                                                                                       2ftlll,_...., 1119e
                                                         .._..dll _        _..AMIJIICA_..ulllll~llulell..-i
                                                         i,51111p.-............,l

303                25

----
-- _____                               __..




---- o--,--
0    --                                                                                     ---        -
®
                 _
      -....----...-Z1•I0-
      .....
      ..... ,--.--1-----.
                                                                   _   ---
                                                                    ______
                                                                   _o...,_     --
                                                                       ___ ... _  ... ....,_
                                                                                      ,_ __
                                                                   a... ... ,..a.-..-..,.n.
                                                                    IJll,111\.IOIJlfl-,-
                                                                                        .,.._,.
Q ---,_,.,_
@ -          -llullllll • llW 1111 -     u.oouso                   ---
205


-------Pl          0                          $5.00




 0    ---                                                                                              -
                                                               ---....,_ --nua
VlawllaullaONII_I _ _


      _ ..... ,........
      -i....-.---...-11-u.
                                                         ----___
-     ._Ml.._                                                       CIIN._,-m..-~•n.
                                                                    ... .....,a.,-..... - ...

                                                                   --
• - tllloal-•lup.                                                   . . . . . . .1 ........ - -

@-11;1.i---•••-u.oousn                                              -•-•p.llle-11111111
429
_...,,. __---r.i
. . .-.<)---       8                          $5.00




--
·--
                                              .
                                                                                                       -
                                                                                           3



                                              r" TV    nnrvv,n -t -t n      A,..,,..,
Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 36 of 41




                      EXHIBITD




       r" TV ' " " ' " " " -t -t   n JI "">"">
          Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 37 of 41



                                        X    +
E-   • C          I https:/i-.lac•baouorn/buUttdellglll/
jj; App   "II   the W..I Stlfft Jour-   ,U   111.t c ~ leg..   ~   !;om••~- C-       •    t ..is Adve11t1t 1-!o..   W W.i;,ed•      •      f()M   lion,y • Olf,c_   ID Mo,p" ~ C




                                                                      Bullet Designs e
                                                                      CllllUIIOldHlgftl




                                                                                                            a6' Uu      !\ FOllolllntl •      ,. Sftare


                                                                                                           lllop




                                                                                                            Nlcllal Pieri SIUd E11rtn." 11-150 UUIIII HUii 511141,.. >0-lO B111111 Itel
                                                                                                           12U5                            124.85                     124.15

                                                                                                                                                      SNAIi




11-----------·--
  0
                 --
            T~ here to search
I •                            Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 38 of 41




 _. C        I https;/IW\"Av.fac@book.c-omJGunGaddlu/
~ w        ~\'Al!Slffftbut-     PU 111.tC~!tt-           1k   1--•Sup,tmtC_       C,, le<isAIMMt>~l-iD...      WWI~        •    FOIAlibta,y-Offit_    11   M1191i,StarltJ0fL       u ltplNftos&lua
                                                                  (i}IGunGoOOess.com                                                         0.

                                                                                                                                                                                          1·         Q!i:q
                                                                                                                                                                                               Ota Sto
                                                                                                                                                       . --~u~~~Q_i;>~~-~~-~~J                 Moveovt
                                                                                                                                                             l C _ . 3 Sha,_                   ~g
                                                                                                                                                                                               CIDIDlftlll ,

                                                                                                                                                                                               See Mon


                                                                                                      ~Ulll,. GUnGOCldlU,COffl
                                                                  GunGoddess.co                        ~ 111WS•0
                                                                                                                                                                                           Commun
                                                                  m$                                  Haw: you modlllecl your carry gun? If so, wtlat CIIO you ICIIIRlde1
                                                                  @IOunOoddllss
                                                                                                      hllpS11WWW,range36S.carmnouto-you-modNy•your-cany.gun
                                                                   Home
                                                                                                                                                                                           Allaul
                                                                                                                                                                                           \,(166J
                                                                                                                                                                                           ®TWIia

                                                                                                                                                                                           ·-··
                                                                                                                                                                                                     S.nd


                                                                                                                                                                                           0        111111111

                                                                                                                                                                                           ,        SUIIIIC
                                                                   Email r.wsietter SlgM.lp
                                                                   Abaut
                                                                                                                                                                               -:, :         __
                                                                                                                                                                                           ,0Pagt
                                                                   Community
                                                                   lnlllandAds
                                                                                                      RANOE365.COM
                                                                                                      Should You Modify Your Cany Gun?
                                                                                                      IIS natural lo want ID add ID and ll1hanCe a new 11reann, but If 11'$ a.•.           -·
                                                                                                                                                                                           ...    ,....

                                                                                                               ftJ Uka               0



                                                                                                                                                                                          •1J
                                                                                                                                          Comment




                                                                                                    f'tlOlol




   -              .     -             --- -  -     - --                      .     -    -
,,.,_J'lft9ll6uonvsilou..,....-mcdifn,Dur-arry-gunllbc~d•lwAR2"NNSVaqj,<zSGevlhWJlmA)'9GHOU\IRllk
                                                                                                                                   --'I'             JUST WANT TO
IO      Type here to search                          O
                             Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 39 of 41



                                                                       lC    +
.I• •   0
  4A11 .,.
               I httpS:,iwww.fac:ebook.tom/Jac1ZBulletJewtl,y
             ~ \'AIS11H'1 Jou.~.   .., Plt ColltiNling leg-   4 .._ · Supr•- c_ 0     Luis ~ I I ( . ~ Ho...     w    Wll:iped•   •     FOIA li=aty · Otric-   Im   Moipn ~nley OrL.   ...-.

                                                                    [1)1 Jem Bllle'I Jewelry
                                                                                                      l ,,, Like      ~   FolloWtng •      ,. Shift



                                                                                                      (INttPosl



                                                                                                      61)...          Write a post•.



                                                                    Jectz Bullet Jewelry
                                                                                                       a       Taa Fr11fl111

                                                                    @JKUBUllotJIMlry
                                                                                                      Photus


                                                                    About

                                                                    Photos



                                                                     POsts

                                                                    Communtty

                                                                    Offers

                                                                     ln1oandAdS




                                                                                                                                                 SttAI


                                                                                                      Videos
                               Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 40 of 41




  -+    C        8 hstpr/jw\w,,fac•book.com/H19hCalibetCreauons

I App   9\1   ~ Wall Suff'I .l:iur-   PU Plt Contitiuing leg...   It };--Supret'llt C- 0   Luis ~nee t Ho..        W W,~             •     FOIA titwM)' • Otf'ic..   Im Mo,gan Sanity OrL..
                                                                         (j)I Hlgn catibef c,e111ons                                                       Q




                                                                                                             41)333-
                                                                                                           lGH CALIBER
                                                                                                           CREATIONS

                                                                         High Caliber
                                                                         Creations
                                                                         @Hl9hCallberCroattans

                                                                          Harne
                                                                                                                               ...
                                                                                                       ! alt LIiie      ~ FOIIOWlng •         ,t Sll• re
                                                                                                       '
                                                                          PhOtOS
                                                                                                           Crull Pots
                                                                          Shop Now

                                                                          Videos
                                                                                                           (ft)•        Witte a post..•
                                                                          Posts
                                                                          Offffl                           a •aT     Frllndl         @)   CIIKII In        ...
                                                                          CCmmunlty

                                                                          Info and Ads                 Photos
                                Case 4:19-cv-00388-BRW Document 2 Filed 06/05/19 Page 41 of 41



 (1) The Wei -"mfli \Yt<T\lfl. UC   K   +
 -+    C       8 hnF,/1\YMv.fac•book.com/TheWellArmedWomalV'
J,tpps •" l114!\'ta1St1fft.lour., PU PL,con1itungl,g...   ~ l-!-•$up,emeC-      8   lt•isAdw-ef>Ho..      W Wllcipeciia      •      FWl.itil•l)'•Offic...       llt   MorganS1at11ey0nL•   .i1


                                                                (i]6ne wea AnneO woman. LLC                                                          o.     I




                                                                The Well Armed
                                                                Woman, LLCe
                                                                @theweHAnntdWoman

                                                                 Home
                                                                                                       ·-   .
                                                                                                 .. Llkt : ~ Follow
                                                                                                                             .
                                                                                                                                 ,. SIIUt
                                                                                                                                             ·-.
                                                                                                                                               •••
                                                                                                                                                     "'\
                                                                                                                                                      I

                                                                                                            i.

                                                                 AIIOut
                                                                                                Crute Post
                                                                 Pl'Ctos

                                                                 WEBSITE
                                                                                                (Jl)•            Write a post .••
                                                                 House RUies

                                                                 VldeOS                          l!3 PholoNldtO             a       Tag Frtenda            ® Check In
                                                                 Posts
                                                                 Events                       · Shop

                                                                 Community

                                                                 ReceiVe TWAW Newsletter

                                                                 lnfOan<IAclS




                                                                                                TWAW lnsuuctor Hat                  Howard Leight Tonotu ••• TWAW lnSU'IICIOI Ory c ...
                                                                                                '2'-119                             115.99                            138.99

                                                                                                                                              SHAI
